Dismissed and Memorandum Opinion filed May 22, 2008








Dismissed and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-00141-CR
____________
 
EX PARTE DAN THOMAS
 
 

 
On Appeal from the 232nd District
Court
 Harris County, Texas
Trial Court Cause No. 1149305
 

 
M E M O R A N D U M   O P I N I O N
Appellant was charged with the offense of possession of a
controlled substance in trial court cause number 1135191.  The trial court set pre-trial bond at
$50,000.  Appellant filed a pre-trial
application for writ of habeas corpus seeking a bond reduction.  On May 2, 2008, a supplemental clerk=s record was filed.  The record contains an order signed March 11,
2008, dismissing the underlying cause.  AWhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.@  Saucedo v. State, 795
S.W.2d 8, 9(Tex. App.B Houston [14th Dist.] 1990) 
Accordingly, we dismiss appellant=s appeal as moot.  




PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed May 22, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).